Citation Nr: 0705313	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-14 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of Emergency Room 
treatment at Northwest Medical Center in Tucson, Arizona, on 
December 14, 2004.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to April 
1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 decision of the Southern Arizona VA 
Health Care System in Tucson, Arizona.

Since this case requires further development, the Board is 
remanding the claim.


REMAND

The veteran seeks reimbursement of medical expenses incurred 
coincident with emergency room treatment received at 
Northwest Medical Center in Tucson, Arizona, on December 14, 
2004.

The record does not contain any indication the veteran was 
told that VA would authorize payment for this private medical 
treatment and it is not contended otherwise.  Thus, the 
veteran's treatment at the private hospital was unauthorized, 
and there are requirements for having the resulting expenses 
he incurred paid or reimbursed.

The Veterans Millennium Emergency Healthcare Act at 38 C.F.R. 
§ 17.1002(a) through (i) provides a list of nine separate 
prerequisites, which all must be met, before VA may advance 
payment or reimbursement for emergency services provided for 
nonservice-connected disabilities in non-VA facilities.

There was no discussion of some of these preconditions to 
reimbursement when denying the claim at the regional level.  
So additional information is needed concerning this.



With respect to the nine preconditions for payment under the 
Veterans Millennium Emergency Healthcare Act at 38 C.F.R. § 
17.1002, 

(a)  Requires the emergency services were provided in a 
hospital emergency department or a similar facility held out 
as providing emergency care to the public. 

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)       * * * * *

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

As stated, the evidence in the file before the Board is 
rather sparse.  Specifically it does not include, a medical 
opinion with rationale concerning whether the treatment was 
deemed emergent; a determination as to whether the veteran 
was enrolled in the VA health care system and had received 
medical services under authority of 
38 U.S.C.A. Chapter 17, within the 24-month period preceding 
the furnishing of such emergency treatment; whether the 
veteran is financially liable to the provider of emergency 
treatment for the treatment; and whether the veteran has 
coverage under a health-plan contract for payment or 
reimbursement for the emergency treatment.  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  A medical opinion must be procured 
concerning whether the veteran's 
treatment was for an emergency.

2.  A determination also is needed as 
to whether the veteran was enrolled in 
the VA health care system and had 
received medical services under 
authority of 38 U.S.C.A. Chapter 17 
within the 24-month period preceding 
the furnishing of such emergency 
treatment, if that is what it 
constituted.

3.  Determine, as well, whether the 
veteran is financially liable to the 
provider of the treatment, again, if 
determined it was emergent, and whether 
he has coverage under a health-plan 
contract for payment or reimbursement 
for the emergency treatment.

4.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If it is not granted to the 
veteran's satisfaction, send him a 
supplemental statement of the case and 
give him time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

